Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6-7, 9-12 & 14 are pending.  Claims 2-5 stand as withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10,259,317) in view of Stiesdal (US 7,990,006).
Regarding claim 1, Shin teaches a wheel-end electric motor comprising: 
a stator 13; 
a rotor 15 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (c.3:35-53; c.4:1-4; Fig.2); 
a central shaft 16 extending along said axis and outwardly from said rotor (Fig.2); 
at least one bearing element 80 disposed in supporting relationship with said central shaft 16 for providing bearing support of said rotor 15 within said stator 13 (Fig.2). 

    PNG
    media_image1.png
    650
    418
    media_image1.png
    Greyscale

	Shin does not teach “a lubricant disposed in said gap continuously between said rotor [15] and said stator [13] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator to complement the bearing support provided by the at least one bearing element [80]; and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator.”
But, Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said 

    PNG
    media_image2.png
    715
    469
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Shin with “a lubricant disposed in said gap continuously between said rotor [15] and said stator [13] to 
Regarding claim 6, in Shin the central shaft 16 of said rotor is operably interconnected to a drive assembly (planetary speed reducer) 30 for coupling the wheel-end electric motor to a wheel 60 of a vehicle (abstract; c.4:31-48; Figs.2-3).  
Regarding claim 7, in Shin the drive assembly 30 is comprised of a planetary gear reducer (c.4:34-36). 
Regarding claim 9, Shin teaches a wheel-end electric motor comprising:
a stator 13; 3U.S. Application Serial No. 16/529,253 Attorney Docket: 76715-55 
a rotor 15 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (Fig.2); 
a central shaft 16 extending outwardly from said rotor 7 and operably connected with a drive assembly (planetary speed reducer) 30 (Fig.2); 
a wheel hub 50 assembly operably connected with said drive assembly for coupling the wheel-end electric motor to a wheel 60 of a vehicle (abstract; c.4:31-48; Fig.2); 

Shin does not teach “a lubricant disposed in said gap continuously between said rotor [15] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator [13] to complement the bearing support provided by the at least one bearing element [80]; and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator.”
But, Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator (i.e., the bearing rings are arranged oppositely to each other, form axially bearing components and add axial bearing capacity; thereby lubricant can be in the space between the rings; c.5:52-55; Fig.2). Stiesdal teaches the lubricant disposed in the gap continuously between the rotor and stator provides a radial hydrodynamic bearing (c.2:41-47) and the thrust bearing plates add axial bearing capacity and retain the lubricant in the space between the rings (c.5:37-55), i.e., the air gap.  

Regarding claim 10, in Shin the drive assembly 30 is comprised of a planetary gear reducer (c.4:34-36). 
Claims 1, 6-7, 9-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US Pat.Pub.2012/0319458) in view of Stiesdal (US 7,990,006).
Regarding claim 1, Ozaki teaches a wheel-end electric motor U comprising: 
a stator 23; 
a rotor 25 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (¶[0036]; Fig.1A); 
a central shaft 24 extending along said axis and outwardly from said rotor (Fig.1A); 
at least one bearing element 26 disposed in supporting relationship with said central shaft 24 for providing bearing support of said rotor 25 within said stator 23 (Fig.1A). 

    PNG
    media_image3.png
    599
    605
    media_image3.png
    Greyscale

	Ozaki does not teach “a lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator to complement the bearing support provided by the at least one bearing element [26]; and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator.”
But, Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said 
Thus, it would have been obvious before the effective filing date to provide Ozaki with “a lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Ozaki’s at least one bearing 26 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding claim 6, in Ozaki the central shaft of said rotor is operably interconnected to a drive assembly (planetary speed reduction gear) C for coupling the wheel-end electric motor to a wheel (not shown) of a vehicle (¶[0005]; ¶[0011]; ¶[0029]; ¶[0035]; Fig.1A).  
Regarding claim 7, in Ozaki the drive assembly C is comprised of a planetary gear reducer (¶[0005]). 

a stator 23; 
a rotor 25 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (¶[0036]; Fig.1A); 
a central shaft 24 extending outwardly from said rotor 25 and operably connected with a drive assembly (planetary speed reduction gear) C (Fig.2); 
a wheel hub (not shown) assembly operably connected with said drive assembly for coupling the wheel-end electric motor to a wheel (not shown) of a vehicle (¶[0005]; ¶[0011]; ¶[0029]; ¶[0035]; Fig.1A); 
at least one bearing element 5 disposed in supporting relationship with said wheel hub assembly (Fig.1A).
 Ozaki does not teach “a lubricant disposed in said gap continuously between said rotor [25] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator [23] to complement the bearing support provided by the at least one bearing element [5]; and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator.”
But, Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in 
Thus, it would have been obvious before the effective filing date to provide Ozaki with “a lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Ozaki’s at least one bearing 5 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding claim 10, in Ozaki the drive assembly C is comprised of a planetary gear reducer (¶[0005]). 
Regarding claim 11, Ozaki’s wheel hub assembly includes a central hub axle (inner member) 2 extending in axially aligned relationship with said axis from a wheel hub mount 9a  
Regarding claim 14, Ozaki’s central shaft 10 is interconnected to a sun gear of said planetary gear reducer C (inherent to planetary gear; ¶[0005]) and said gear mount is operably interconnected to planetary gears of said planetary gear reducer (inherent to planetary gear; ¶[0005]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki & Stiesdal   as applied to claim 11, further in view of Wormsbaecher (US 6,158,916).
Ozaki & Stiesdal substantially teach the invention but do not further teach the wheel hub assembly includes “a wavy spring” disposed between the one bearing and planetary gear reducer.
But, Wormsbaecher teaches a universal join connector assembly 30 between a gearbox 11 and an output shaft 12 including an annular wave spring 52 which accommodates any axial deviation that may exist between the constant velocity joint 14 and gearbox output flange 18 in conjunction with their fit into connector member 32 (c.5:39-46; Fig.1).   
Thus, it would have been obvious before the effective filing date to modify the planetary gear drive of Ozaki & Stiesdal and provide a wavy spring since Wormsbaecher teaches a wave spring would have been desirable to accommodate axial deviation in a connector.  

Response to Arguments
Applicant’s arguments, in particular those concerning the lubrication oil of the base reference Yamauchi, have been considered but are moot in view of the new grounds of rejection using base references to Shin and Ozaki in combination with Stiesdal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Osawa and Yogo are other examples of in-wheel motors with planetary reduction gearing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832